Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This action is in response to claims filed on February 9th, 2021. Claims 1, 10, 13, 15, 28-31, and 33 is/are amended, claims 9 and 27 were previously canceled and new claims 36-37 are added. Further, claims 1, 6-7, 15, and 21-22 is/are amended and claims 5 and 20 are canceled, as a result of the Examiner’s Amendment and interview conducted on March 15th, 2021 included herein. Claims 1-4, 6-8, 10-19, 21-26, and 28-37 are therefore pending and currently under consideration for patentability.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Jorge Kina (Reg. No. 74,241) on March 15th, 2021. The application has been amended as follows:

Amendments to the Claims:
1.    (Currently Amended)  A computer-implemented method of providing upsells to a customer device, the method executed by a computer and comprising:
receiving from the customer device a request for a pitch page of a downloadable digital product;

receiving an indication from the customer device to purchase the downloadable digital product;
responsive to the indication, transmitting an order form to the customer device;
receiving the order form comprising the customer’s payment information;
completing a transaction for the customer’s purchase of the downloadable digital product based on the payment information included in the order form;
responsive to completing the transaction:
identifying a decision tree associated with the downloadable digital product, the decision tree describing a display order of one or more upsell pitch pages that describe one or more additional upsell products, each upsell pitch page including:
a mechanism for accepting to purchase an additional upsell product, advertised on the upsell pitch page, the mechanism for accepting to purchase the additional upsell product displayed in the upsell pitch page, and
a mechanism for declining to purchase the additional upsell product advertised on the upsell pitch page, the mechanism for declining to purchase the additional upsell product displayed in the upsell pitch page, and
providing a first upsell pitch page from the one or more upsell pitch pages to the customer device based on the display order described in the decision tree, the first upsell pitch page describing a first upsell product;

responsive to determining that a selection of the mechanism accepting to purchase the first upsell product displayed in the first upsell pitch page is not received from the customer device, or a selection of the mechanism declining to purchase the first upsell product displayed in the first upsell pitch page is not received from the customer device, refraining from sending a receipt page comprising a link to download the downloadable digital product until either the selection of either the mechanism accepting the purchase of the first upsell product or the mechanism declining the first upsell product is received from the customer device; [[and]]
responsive to determining that a selection of the mechanism accepting the purchase of the first upsell product displayed in the first upsell pitch page is received from the customer device, or a selection of the mechanism declining to purchase the first upsell product displayed in the first upsell pitch page has been received from the customer device is received from the customer device, providing the receipt page comprising the link to download the downloadable digital product, wherein the receipt page is provided only after either the mechanism accepting the purchase of the first upsell product displayed in the first upsell pitch page or the mechanism declining to purchase the first upsell product displayed in the first upsell pitch page has been selected by the customer device, and
responsive to determining that the selection of the mechanism accepting the purchase of the first upsell product displayed in the first upsell pitch page is received from the customer device:
receiving a paylink associated with one of the first upsell product, the paylink comprising purchase parameters,
extracting the purchase parameters from the paylink, and
charging the customer for the first upsell product based on the purchase parameters.
2.    (Previously Presented)  The computer-implemented method of claim 1, wherein the pitch page comprises advertising information associated with the downloadable digital product and a link to complete a purchase of the downloadable digital product.
3.         (Original)  The computer-implemented method of claim 1, wherein the payment information comprises at least one of credit card information, bank information, or payment account information.
4.         (Original)  The computer-implemented method of claim 1, wherein the upsell pitch page comprises an advertisement to sell the upsell product to the customer, the upsell pitch page comprising a price of the upsell product, an accept mechanism to accept the purchase of the upsell product, and a decline mechanism to decline the purchase of the upsell product.
5.         (Cancelled)

7.         (Currently Amended)  The computer-implemented method of claim 1 
8.    (Original)  The computer-implemented method of claim 1, wherein the receipt page further comprises a description of each purchased product and a link to access each purchased product.
9.    (Canceled)
10.   (Previously Presented)  The computer-implemented method of claim 1, further comprising:
responsive to the indication describing that the upsell product is accepted, automatically completing a transaction for the purchase of the upsell product based on the payment information included in the order form.
11.   (Previously Presented)  The computer-implemented method of claim 1, wherein an upsell product is either of higher value, lower value, or equivalent value than the downloadable digital product.

13.   (Previously Presented)  The computer-implemented method of claim 1, wherein the display order of the one or more upsell pitch pages described by the decision tree is customizable by a vendor associated with the decision tree.
14.   (Original)  The computer-implemented method of claim 13, wherein the one or more upsell pitch pages described by the decision tree are selected by the vendor and are associated with a plurality of vendors that are distinct from the vendor that customized the decision tree.
15.       (Currently Amended)  A computer-implemented method for facilitating upsell purchase transactions between a customer device and a vendor server, the method executed by a computer and comprising:
responsive to receiving an indication from the customer device to purchase downloadable digital product described by a pitch page provided by the vendor server that is associated with the downloadable digital product, transmitting to the customer device an order form for purchasing the downloadable digital product;
receiving, from the customer device, the order form comprising a customer’s payment information;
completing a transaction for the purchase of the downloadable digital product based on the payment information included in the order form;
responsive to completing the transaction:

a mechanism for accepting to purchase an additional upsell product, advertised on the upsell pitch page, the mechanism for accepting to purchase the additional upsell product displayed in the upsell pitch page, and
a mechanism for declining to purchase the additional upsell product advertised on the upsell pitch page, the mechanism for declining to purchase the additional upsell product displayed in the upsell pitch page, and
providing a first upsell pitch page from the one or more upsell pitch pages to the customer device based on the display sequence described in the decision tree, the first upsell pitch page describing a first upsell product;
determining whether a selection of the mechanism accepting to purchase the first upsell product displayed in the first upsell pitch page, or a selection of the mechanism declining the first upsell product displayed in the first upsell pitch page is received from the customer device;
responsive to determining that a selection of the mechanism accepting to purchase the first upsell product displayed in the first upsell pitch page is not received from the customer device, or a selection of the mechanism declining to purchase the first 
responsive to determining that a selection of the mechanism accepting the purchase of the first upsell product displayed in the first upsell pitch page is received from the customer device, or a selection of the mechanism declining to purchase the first upsell product displayed in the first upsell pitch page has been received from the customer device is received from the customer device, providing the receipt page comprising the link to download the downloadable digital product, wherein the receipt page is provided only after either the mechanism accepting the purchase of the first upsell product displayed in the first upsell pitch page or the mechanism declining to purchase the first upsell product displayed in the first upsell pitch page has been selected by the customer device, and
responsive to determining that the selection of the mechanism accepting the purchase of the first upsell product displayed in the first upsell pitch page is received from the customer device:
receiving a paylink associated with one of the first upsell product, the paylink comprising purchase parameters,
extracting the purchase parameters from the paylink, and
charging the customer for the first upsell product based on the purchase parameters.

17.       (Original)  The computer-implemented method of claim 15, wherein the payment information comprises at least one of credit card information, bank information, or payment account information.
18.       (Previously Presented)  The computer-implemented method of claim 15, wherein each of the one or more one or more upsell pitch pages comprises an advertisement from the vendor server to sell an upsell product to the customer, the upsell pitch page comprising a price of the upsell product, an accept mechanism to accept the purchase of the upsell product, and a decline mechanism to decline the purchase of the upsell product.
19.       (Previously Presented)  The computer-implemented method of claim 15, further comprising:
automatically completing a transaction for the purchase of an upsell product based on the payment information included in the order form.
20.       (Cancelled)
21.       (Currently Amended)  The computer-implemented method of claim 15 

23.       (Previously Presented)  The computer-implemented method of claim 22, further comprising:
tracking whether the customer device is attempting to purchase the upsell product that was previously declined based at least in part on the second parameter; and
transmitting a message to the customer device that the purchase of the upsell product that was previously declined is no longer available.
24.       (Original)  The computer-implemented method of claim 15, further comprising:
transmitting a receipt page to the customer device that comprises a description of each purchased product and a link to access each purchased product.
25.       (Previously Presented)  The computer-implemented method of claim 15, further comprising:
receiving, for each of the one or more upsell pitch pages, a paylink comprising purchase parameters associated with the upsell pitch page; and
automatically completing a transaction for one or more of the additional upsell products associated with the upsell pitch pages.

27.       (Canceled)
28.       (Previously Presented)  The computer-implemented method of claim 15, wherein the decision tree further describes a maximum number of upsells to provide to the customer.
29.   (Previously Presented)  The computer-implemented method of  claim 15, wherein the display of each upsell pitch page in the set is based at least in part on whether the customer accepted or declined a provided upsell.
30.       (Previously Presented)  The computer-implemented method of claim 29, further comprising:
receiving the decision tree from the vendor server; and
receiving updates of the display sequence described by the decision tree from the vendor server, wherein the updates comprise new upsell pitch pages that are distinct from the upsell pitch pages in the set and a display sequence of the new upsell pitch pages.
31.   (Previously Presented)  The computer-implemented method of claim 15, wherein one or more upsell pitch pages in the set described by the decision tree are associated with at least one vendor server that is distinct from the vendor server that configured the decision tree.
32.       (Previously Presented)  The computer-implemented method of claim 15, further comprising:

transmitting either the downloadable digital product or the purchased additional upsell product to the customer device for download.
33.       (Previously Presented)  The computer-implemented method of claim 15, wherein each upsell pitch page in the set is associated with an affiliate commission configured by the vendor server that describes an amount of money an affiliate receives responsive to a purchase of an upsell product described by the upsell pitch page.
34.       (Previously Presented)  The computer-implemented method of claim 33, further comprising:
distributing compensation to an affiliate that advertised a link to the downloadable digital product to the customer device based on an affiliate commission associated with the downloadable digital product; and
distributing compensation to the affiliate for one or more purchased upsell products associated with the downloadable digital product based on an affiliate commission associated with each of the purchased upsell products.
35.   (Previously Presented)  The computer-implemented method of claim 15, wherein the downloadable digital product and upsell product associated the upsell pitch page comprises at least one of a digital product, a subscription to a product or service, or a shippable product.
36.   (Previously Presented)  The computer-implemented method of claim 1, further comprising:

determining, from the display order, a second upsell pitch page to provide to the customer device based at least in part on whether the first upsell product is accepted or declined and the display order described in the decision tree, the second upsell pitch page describing a second upsell product; and
providing the determined second upsell pitch page to the customer device.
37.   (Previously Presented)  The computer-implemented method of claim 15, further comprising:
receiving from the customer device an indication describing whether the first upsell product described by the first upsell pitch page is accepted or declined;
determining, from the display sequence, a second upsell pitch page to provide to the customer device based at least in part on whether the upsell product is accepted or declined; and
providing the determined second upsell pitch page to the customer device.


Claim Rejections - 35 USC §112 – Withdrawn
With respect to claims 1-4, 6-8, 10-19, 21-26, and 28-37 were fully considered and is/are persuasive (Please refer to Examiner’s claim amendments and Applicant’s remarks 15). Thus the rejection is withdrawn accordingly.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-4, 6-8, 10-19, 21-26, and 28-37 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-4, 6-8, 10-19, 21-26, and 28-37 is withdrawn (Please refer to Examiner’s claim amendments and Applicant’s remarks 17-21).

Allowable Subject Matter
Claims 1-4, 6-8, 10-19, 21-26, and 28-37 are allowed. The closest prior art of record is U.S Pub. 2002/0156699 (“Gray”) in view of US Pub. 2006/0167811 (“Bhambri”) in view of US Pat. 7,418,405 (“Green”) in view of US Pub. 2008/0249870 (“Angel”). 
As per Claims 1 and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of responsive to determining that a selection of the mechanism accepting the purchase of the first upsell product displayed in the first upsell pitch page is received from the customer device, or a selection of the mechanism declining to purchase the first upsell product displayed in the first upsell pitch page has been received from the customer device is received from the customer device, providing the receipt page comprising the link to download the downloadable digital product, wherein the receipt page is provided only after either the mechanism accepting the purchase of the first upsell product displayed in the first upsell pitch page or the mechanism declining to purchase the first upsell product displayed in the first upsell pitch page has been selected by the customer device, and responsive to determining that the selection of the mechanism accepting the purchase of the first upsell product displayed in the first upsell pitch page is received from the customer device: receiving a paylink associated with one of the first upsell product, the paylink comprising purchase parameters, extracting the purchase parameters .
This combination of elements/functions/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.
Claims 2-4, 6-8, 10-14, 16-19, 21-26, and 28-37 depend upon claims 1 and 15 and have all the limitations of claims 1 and 15 and would be allowable for the same reason.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GAUTAM UBALE/Primary Examiner, Art Unit 3682